         Case 1:19-cr-00868-PGG Document 84 Filed 05/04/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007
                                                                            MEMO ENDORSED: The
                                                     May 4, 2021            application is denied.
VIA ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007                                                                 Dated: May 6, 2021

       Re:United States v. Francisco Jose Maria et al., 19 Cr. 868 (PGG)

Dear Judge Gardephe,

       The Government writes jointly on behalf of the parties to seek an adjournment of the status
conference currently scheduled for May 10, 2021, for approximately 60 days. The parties are
engaged in discussions of potential resolutions of the case and the adjournment will those
conversations to be completed.

        In the event that the May 10, 2021 conference is adjourned, the Government respectfully
requests that time be excluded under the Speedy Trial Act through the next scheduled conference
because the “ends of justice served by the granting of such continuance outweigh the best interests
of the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Defense counsel
does not object to the exclusion of time.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney


                                         by: _/s/____________________________
                                             Elizabeth A. Espinosa / Jun Xiang
                                             Assistant United States Attorneys
                                             (212) 637-2216/-2289
